Citation Nr: 0943905	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-34 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1967. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). 

The appellant seeks benefits as the Veteran's surviving 
spouse. 


FINDINGS OF FACT

1.  The Veteran participated in the conduct of a Department 
of Defense chemical weapons test of the nerve agent sarin 
from March 1967 to April 1967.  

2.  The Veteran died on January [redacted], 2004.  The cause of death 
listed on the death certificate was bronchogenic carcinoma.  

3.  The Veteran's bronchogenic carcinoma first manifested 
many years after service and was not related to any aspect of 
service including possible exposure to sarin or other 
chemical agents.  


CONCLUSION OF LAW

The criteria for service connection bronchogenic carcinoma 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.310, (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service- connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  

Here, the RO provided notice in June 2004 that did not meet 
the requirements because it did not provide a statement of 
the conditions for which the Veteran was service-connected at 
the time of his death.  The notice did provide the criteria 
for entitlement to DIC based on a previously service-
connected disorder and the criteria for establishing service-
connection for the cause of death.  The notice also discussed 
the appellant's and VA's respective responsibilities for 
obtaining relevant evidence.  In order to determine whether 
to proceed with the adjudication, the Board will examine 
whether the errors were prejudicial to the appellant and 
affected the essential fairness of the adjudication. 

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  At the 
time of his death, the Veteran was service-connected for 
bilateral hearing loss, rated as 20 percent disabling, and 
for tinnitus, rated as 10 percent disabling.  The RO has 
obtained service personnel and treatment records and private 
and VA records of the Veteran's medical care for a period of 
seven years prior to his death.  The appellant does not 
contend and the record does not show a possible secondary or 
aggravating relationship between the two hearing disabilities 
and several serious medical disorders leading to the 
Veteran's death.  The Board notes that during his lifetime, 
the Veteran submitted a claim for service connection for 
cancer of the brain and upper body and contended that the 
disease was related to exposure to hazardous substances in 
service.  The claim was on appeal at the time of his death.  
In a June 2006 statement, the appellant contended that the 
Veteran's death was related to exposure to the substances.  
The Board will consider all theories of entitlement including 
direct, presumptive, and secondary methods of service 
connection for the cause of death.  However, the Board 
concludes that failure to notify the appellant of the 
Veteran's two service-connected hearing disabilities was 
harmless error and did not affect the essential fairness of 
the adjudication.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical opinion.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

The Veteran served in the U.S. Air Force with duties as a 
telecommunications cable splicer.  The appellant contends 
that the Veteran's cause of death was related to exposure to 
a chemical nerve agent in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service. 38 U.S.C.A. § 
1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including malignant tumors).

 Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310.  Secondary service connection 
is permitted based on aggravation; compensation is payable 
for the degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show: (1) that a current disability exists; and (2) that 
the current disability was either caused or aggravated by a 
service-connected disability.

Service personnel records are silent for any duties 
associated with biological or chemical weapons substances.  
However, a fellow airman provided lay statements and copies 
of temporary orders to show that he and the Veteran performed 
temporary duty from March 1967 to June 1967 in support of a 
special mission on the Island of Hawaii.  In July 2005, VA 
obtained confirmation from the Department of Defense (DOD) 
that the Veteran participated in a Project 112/SHAD land-
based chemical weapons test entitled Green Mist.   

A fact sheet from the Office of the Assistant Secretary of 
Defense for Health Affairs dated in October 2002 showed that 
Green Mist was a test to determine the effective dosage area 
coverage expected when if sarin agent filled bomblets were 
disseminated from four different weapons in a rain forest 
canopy.  The tests were conducted using sarin nerve agent and 
a simulant, methylacetoacetate, from March 25, 1967 to April 
24, 1967.  A VA fact sheet published in December 2002 showed 
that the service members involved in the tests were not 
subjects but performed duties to conduct the tests.  

In a March 2003 claim for service connection for cancer of 
the brain and upper body, the Veteran noted that he had 
participated in the conduct of chemical weapons testing in 
Hawaii in March and April 1967.  He noted that he was 
provided with civilian clothing and directed to retrieve 
equipment used in the test.  In May 2004, the RO received a 
copy of the DOD fact sheet with handwritten comments in the 
margins.  It is not clear whether the comments were inserted 
by the Veteran prior to his death or by his fellow airman.  
The commenter noted that the participants in the test wore a 
rain suit, hat, boots, rubber gloves, and a mask and he did 
not remember any decontamination procedures other than being 
hosed off after returning from the test area.  

Service treatment records are silent for any symptoms, 
diagnoses, or treatment for any forms of cancer, respiratory, 
gastrointestinal, or spinal diseases.  The records are also 
silent for any symptoms of acute exposure to chemical agents.  
On an August 1967 discharge physical examination, the Veteran 
reported shortness of breath and substernal chest pain at 
night that he attributed to tobacco smoking and lack of 
exercise.  The examining physician noted no history of heart 
trouble or dyspnea.  The physician noted no pulmonary, 
circulatory, or neurologic abnormalities.  

In May 1997, the Veteran was hospitalized at a private 
facility for symptoms of severe neck pain and headache.  The 
Veteran was diagnosed with a subarachoid hemorrhage and a 
cervical-dural areteriovenous malformation.  In July 1997, 
the Veteran was transferred to a university medical center 
where he underwent a posterior fossa craniectomy and cervical 
laminectomy.  For the next two years, the Veteran received 
follow-up treatment for recurrent headaches, right arm 
tremor, and stuttering speech.  Attending physicians 
performed several procedures to drain fluid from the upper 
spinal area but did not note additional hemorrhage or 
regrowth of the malformation.  In July 1997, a private 
neurologist examined the Veteran and discussed the Veteran's 
symptoms and possible etiologies.  However, the neurologist 
did not note any reports by the Veteran of chemical agent 
exposure and did not indicate that the symptoms might be 
related to chemical exposure.  In June 1998, the Social 
Security Administration granted disability benefits for the 
severe headaches, neck pain, and recurrent lumbar fluid 
accumulation.  

In August 2000, an emergency room physician noted that the 
Veteran recently quit smoking and that no source for the 
recurrent bleeding could be found.  In October 2000, a 
physician noted that the Veteran had undergone a surgical 
procedure to investigate the recurrent symptoms and had 
experienced a small stroke with paralysis on the right side 
of the face. 

In February 2003, a private physician noted that the Veteran 
continued to experience headaches and difficulty with speech.  
He noted that a computed tomography scan obtained in December 
2002 showed a metastatic adenocarcinoma on the left temporal 
lobe of the brain.  The Veteran underwent a left temporal 
crainiotomy to remove the mass.  The physician noted that the 
type of tumor removed most likely originated in the stomach 
or gastrointestinal tract.  However, a computed tomography 
scan of the chest showed a suspicious area in the right 
pulmonary helium.  A whole body tumor localization study 
performed in February 2003 showed cancerous regions in the 
right neck, right axilla, and left lung but no recurrence in 
the brain.  In March 2003, the Veteran underwent excision of 
a deep cervical lymph node and radiation therapy.  In 
September 2003, a private physician also noted that the 
Veteran had received chemotherapy.  None of the physicians 
who provided care for the Veteran's cancer noted any report 
of exposure to sarin or that any of the cancers were possibly 
related to exposure to hazardous chemicals

The Veteran died on January [redacted], 2004.  The cause of death 
listed on the death certificate was bronchogenic carcinoma.  

In addition to the DOD and VA Green Mist test information and 
lay statements from the Veteran and a fellow airman discussed 
above, the appellant also submitted news articles regarding 
the test, a terrorist attack in Japan involving the sarin 
nerve agent, and an incident of exposure to sarin by troops 
near Khamisiyah in southern Iraq during the Persian Gulf War 
in 1991.  One author of an article in December 2002 noted 
generally that some medical studies of Persian Gulf War 
veterans suggested that brain damage was linked to exposure 
to toxins such as sarin. 

In August 2005, a VA physician noted a review of the 
Veteran's medical records and the history of lung and brain 
cancer with a primary site not known.  The physician noted 
some of the Veteran's symptoms or absence of symptoms but did 
not explain why they were relevant to the Veteran's cancer or 
other diseases.  The physician noted that based on his review 
of unspecified medical literature, exposure to sarin was not 
a contributor or had a relationship to the Veteran's lung 
cancer.  He did not provide any further rationale.  

In legislation enacted in 1998, Congress directed the 
Secretary of Veterans Affairs to enter into an agreement with 
the National Academy of Sciences (NAS) to review and evaluate 
the available scientific evidence regarding associations 
between illnesses and exposure to toxic agents, environmental 
or wartime hazards, or preventive medicines and vaccines 
associated with the Persian Gulf War.  NAS issued an initial 
report in January 2000 and an update review on the effects of 
sarin in August 2004.  VA subsequently published the results 
of the NAS review and the Secretary's conclusions in the 
Federal Register.  See 73 Fed. Reg. 42,411 (Jul. 21, 2008).  
NAS reported a review of over 250 research articles with 
emphasis on those studies that were published and subject to 
peer review.  NAS reviewed epidemiological studies of sarin 
health effects in Persian Gulf War veterans, Japanese terror 
attack victims, and military volunteers who had been exposed 
several decades ago to non-lethal doses of sarin and other 
chemical warfare agents.  

The NAS review committee found sufficient evidence of a 
causal relationship between acute high-dose exposure to sarin 
and acute cholinergic syndrome that is evident seconds to 
hours after exposure and resolves in days to months.  NAS 
found limited/suggestive evidence of an association between 
exposure to sarin at doses sufficient to cause acute 
cholinergic signs and symptoms with a variety of long term 
neurological effects such as fatigue, headache, visual 
disturbances, asthenia, shoulder stiffness, and symptoms of 
posttraumatic stress disorder.  However, NAS found 
inadequate/insufficient evidence to determine whether an 
association does or does not exist between exposure to sarin 
in low doses insufficient to cause acute cholinergic signs 
and symptoms and subsequent long-term adverse neurological or 
cardiovascular effects.  None of the adverse health outcomes 
in the studies involved adenocarcinoma.  On the basis of 
these reports, the Secretary determined that there is an 
insufficient basis to warrant a presumption of service 
connection for any health condition resulting from sarin 
exposure.  The Secretary's decision does not preclude service 
connection on a direct basis.  

Regrettably, the Board concludes that the cause of the 
Veteran's death was bronchogenic carcinoma as shown on the 
death certificate and that service connection for this 
disorder is not warranted.  There is no credible evidence of 
any symptoms associated with cancer of the respiratory or any 
other system in service and no evidence of acute cholinergic 
syndrome in service.  The record does show that the Veteran 
participated in the conduct of the Green Mist testing which 
involved the dispersal of the sarin agent.  The Veteran or 
his fellow airman described protective equipment worn during 
the test and indicated that the participants set up and 
retrieved equipment.  However, the Veteran or his fellow 
airman did not describe any acute symptoms, and none are 
shown in the Veteran's service treatment records.  

Regardless of the degree of exposure, there is no credible 
evidence that adenocarcinomas are related to exposure to 
sarin, even in low dosages.  The Board places some probative 
weight on the opinion of the VA physician who reported that 
his review of the Veteran's medical records and his own 
review of medical literature showed no relationship between 
the Veteran's exposure and his bronchogenic carcinoma.  
However, the physician provided little specific rationale.  
The Board places probative weight on the results of National 
Academy of Sciences assessment of peer-reviewed 
epidemiological studies and the conclusion that there is 
insufficient evidence to show such a relationship of exposure 
to sarin to neurological and cardiovascular diseases.  The 
studies do not mention any possible association to 
adenocarcinoma.  

The Board places little probative weight on the general 
references by news reporters to some studies that suggest 
possible relationships of exposure to sarin and brain damage 
as the reporting and the referenced studies described a nexus 
of sarin in conditional terms and did not address the full 
range of medical research.  The articles provided by the 
appellant are relevant to the occurrence of the chemical 
tests but are too general in nature to provide, alone, the 
necessary medical nexus evidence to substantiate the claim.  
See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  A 
medical treatise, textbook, or article must provide more than 
speculative, generic statements.  Rather, it must discuss 
generic relationships with a degree of certainty for the 
facts of a specific case.  See Wallin v. West, 11 Vet. App. 
509, 514 (1998).  Here, the articles did not address whether 
the specific circumstances of whether the Veteran's service-
connected gastrointestinal disability, to include the 
Veteran's duties and possible exposure to sarin during 
testing caused or contributed to cause the Veteran's death.  
Furthermore, the cause of death was certified as bronchogenic 
cancer and not the Veteran's earlier cranial and cervical 
vascular disease.   

The Board acknowledges that the Veteran is competent to 
report on his symptoms and on the occurrence of events in 
service.  The Board considered whether the lay evidence 
constitutes competent and credible evidence of etiology in 
this particular case.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition; (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing the symptoms at 
the time support at later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir 2006). 

Here, the fellow airman addressed the occurrence of the 
testing and the Veteran's participation in the event but did 
not comment on the Veteran's specific disease.  In his March 
2003 claim, the Veteran noted that he had a brain tumor and 
cancer of the upper body and that his exposure "had some 
bearing" on his medical condition.  The Board concludes that 
the determination of the etiology of adenocarcinoma of the 
lung is a complex matter, requiring medical expertise, and 
that a layperson is not competent to provide an opinion on 
the origin of this disease.  Even if competent, the lay 
statement is outweighed by the medical opinion and relevant 
research on the disease and possible exposure to sarin.  
There is no credible evidence that bronchogenic carcinoma was 
secondary to or aggravated by the Veteran's service-connected 
bilateral hearing loss or tinnitus. 

The weight of the credible and probative evidence 
demonstrates that the Veteran's bronchocarcinoma is related 
to his active service including his participation in nerve 
agent dispersal testing in 1967.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
  

ORDER

Service connection for the cause of the Veteran's death is 
denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


